DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 11/19/18.
The examiner acknowledges the amendments to the claims and specification. 
The examiner acknowledges Applicant’s response filed 11/13/2020 and the restriction requirement filed 10/07/2020 has been vacated. 
Claims 14-21 as presented in the preliminary amendment are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  In lines 5-6 it reads “of said of said endograft” and should rather read as --of said endograft--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 3 recites “over-expanding at least said portion of a longitudinal dimension of said endograft by appyling an intraluminal force” and Claim 18 similarly recites in line 5 “overdilating the portion of the snorkel stent graft” (emphasis added).
The terms "over-expanding" and “overdilating” are relative terms which render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, “over-expanding” and “overdilating” will be interpreted as expanding or dilating to a larger diameter than an initial diameter to a degree that creates a sealing force.  
Claims 15-17 and 19-21 are rejected due to their dependency on claims 14 and 18, respectively.
Claim 15, line 4 recites “collapsing said over-expanded at least said portion of said endograft” (emphasis added).  However, it is unclear whether or not this is further partially collapsing said over-expanded portion”, or is a separate step.  For examination purposes, “collapsing” will be interpreted as referring to the previously recited step and be read as --partially collapsing--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 14 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dierking et al., hereinafter “Dierking” (U.S. Pub. No. 2009/0177265).
Regarding claim 14, Dierking discloses a method of creating an endograft (see Figure 1) that defines a non-circular cross-sectional dimension along at least a portion 91 (see Figure 6B and paragraph [0064]) of a longitudinal dimension thereof (of first extension graft body reinforcing portion 51; see Figure 3 and paragraph [0063]), comprising:
91 that is over-expanded from a compressed configuration by a balloon to provide sealing forces; see Figure 6B and paragraphs [0061] and [0064]); and
partially collapsing said over-expanded portion 91 whereby said at least a portion of said endograft defines said non-circular cross-sectional dimension (portion 92 collapses/compresses portion 91 into a non-circular cross-sectional dimension when 92 is expanded from a compression configuration by a balloon in order to provide sealing forces; see Figure 6B and paragraphs [0062] and [0064]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dierking (U.S. Pub. No. 2009/0177265) in view of Cragg et al., hereinafter “Cragg” (U.S. Pub. No. 2009/0287145).
Regarding claims 15 and 17, Dierking discloses (partially) collapsing said over-expanded at least said portion 91 of said endograft by applying an external pressure (external to 91 is portion 92 which collapses/compresses portion 91 into a non-circular cross-sectional dimension when 92 is expanded from a compression configuration by a 
However, Dierking does not disclose disposing an undeployed expander, wherein the undeployed expander is one or both of a balloon and an intraluminal stent, within a lumen of the over-expanded at least said portion of said endograft, and at least partially re-expanding said over-expanded at least said portion of said endograft by deploying said expander, whereby the at least said portion of said endograft defines said non-circular cross-sectional dimension.
In the same field of art, namely a method of creating an endograft, Cragg teaches in paragraph [0122] that discovering an endoleak in an endograft requires re-inflation of a balloon, or disposing an undeployed expander (the initially deflated balloon) within the lumen of a portion of the endograft and then partially re-expanding the portion of the endograft by deploying said expander (by re-inflating the balloon to a degree that addresses the leak by providing an additional sealing force).  Cragg teaches in Figure 1C and paragraph [0066] that enhanced sealing is achieved by a non-circular cross-section dimension of the endografts.  Once the combination is made, the re-expansion of said over-expanded portion of Dierking would define said non-circular cross-sectional dimension (the non-circular cross-section of 91 would be repaired).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Dierking by adding the steps of disposing an undeployed expander and partially re-expanding said over-expanded portion as claimed, as taught by Cragg, in order to repair any discovered endoleaks with additional sealing force (see Cragg; paragraph [0122]). 

deploying an expander within a lumen of a second endograft (external to portion 91 of a first endograft 50 is portion 92 of second endograft 60 which collapses/compresses portion 91 into a non-circular cross-sectional dimension when 92 is expanded from a compression configuration by a balloon in order to provide sealing forces; see Figures 3-4, 6B and paragraphs [0062] and [0064]), said second endograft being disposed adjacent and at least partially in parallel with said over-expanded at least said portion of said endograft (see Figures 1 and 6B).
	
Claims 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papazolgou et al., hereinafter “Papazolgou” (U.S. Pat. No. 6,524,336) in view of Cragg (U.S. Pub. No. 2009/0287145).
	Regarding claim 18, Papazolgou discloses a method of altering a cross-sectional shape of a portion of a cylindrically shaped snorkel stent graft (see Figures 5A-5B; smaller diameter peripheral cylinder has an orifice [9 in Figure 5A and 8 in Figure 5B] and stent 7 and graft 6) deployed alongside a main stent graft (see larger main endograft having stent 7 and graft 6 having an orifice [8 in Figure 5A, 9 in Figure 5B]) comprising:
deploying the snorkel stent graft and the main stent graft, wherein a portion of the snorkel stent graft is parallel to the main stent graft within a blood vessel (see Figures 5A-5B and Figures 7C-7D; col. 6, line 47 to col. 7, line 13); 
9 in Figure 5A and 8 in Figure 5B which are overdilated from a compressed diameter to seal against the adjacent main stent graft 8 and 9, respectively; see col. 9, line 62 to col. 10, line 10);
inflating a main balloon within the main stent graft to crush the snorkel stent graft so as to create full apposition of the main stent graft and the snorkel stent graft to the blood vessel (in Figure 5A, a balloon within 8 is expanded to crush/indent 9 to create leak-proof contact between the stent grafts, and similarly in Figure 5B a balloon within 9 is expanded to crush/indent 8 to create leak-proof contact between the stent grafts; see col. 11, lines 8-10 and col. 12, lines 12-14, and see col. 9, line 62 to col. 10, line 10).
However, Papazolgou does not disclose reinflating the snorkel stent graft to a non-circular cross-sectional shape.
In the same field of art, namely a method of altering a cross-sectional shape of a stent graft, Cragg teaches in paragraph [0122] that discovering an endoleak in an endograft requires re-inflation of a stent graft.  Cragg teaches in Figure 1C and paragraph [0066] that enhanced sealing is achieved by a non-circular cross-section dimension of the stent grafts.  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Papazolgou by adding the step of reinflating the snorkel stent graft to a non-circular cross-sectional shape, as taught by Cragg, in order to repair any discovered endoleaks with additional sealing force (see Cragg; paragraph [0122]). 
	Regarding claim 19, Papazolgou discloses the overdilating step comprises inflating a first balloon with a first diameter within the portion of the snorkel stent graft 9 in Figure 5A and 8 in Figure 5B which are overdilated using a balloon; see col. 9, line 62 to col. 10, line 10; see col. 11, lines 8-10 and col. 12, lines 12-14).
	Regarding claim 20, the combined invention of Papazolgou and Cragg teaches the reinflating step comprises inflating a second balloon with a second diameter within the portion of the snorkel stent graft, but the references do not teach the first diameter being larger than the second diameter.  However, depending on the endoleak discovered as taught by Cragg in paragraph [0122], it would have been obvious to one of ordinary skill in the art at the time of invention one of ordinary skill in the art to provide a second balloon for reinflating which has a smaller diameter than that of the first balloon used for overdilating, since a smaller diameter balloon would be lower profile within the vasculature and be sufficient to repair the endoleak.
 	Regarding claim 21, Papazolgou discloses during the deploying and overdilating steps, at least one gap is present between the main stent graft, the snorkel stent graft, and the blood vessel (before leak-proof contact is made), and wherein upon creating full apposition by the inflating step, the at least one gap is no longer present (when leak-proof contact is made; see col. 9, line 62 to col. 10, line 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/26/2021